DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites A computer readable medium comprising instructions.  This could be transitory or non-transitory computer readable medium, the use of transitory computer readable medium is not patent eligible subject matter.  It is suggested that the language is amended to include that the computer-readable medium is non-transitory. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: lines 10-11 recite: 
determining that the value of the characteristic of the ECAP signal is outside of an expected range.  
This language is indefinite in that it can either be determined if it is or if it is not within the range, but the language here requires that it is determined that the ECAP is outside of an expected range which would indicate that it is never within range.  
It is suggested that the language is amended to recites something similar to: 
determining when the value of the characteristic of the ECAP signal falls outside of an expected range.
Regarding claims 13 and 25:  lines 7-13 of claim 12 and lines 8-14 of claim 25 each recite: 
determine whether a value of a characteristic of the ECAP signal is outside of an expected range; execute a closed loop policy, wherein the closed loop policy adjusts a value of a parameter that at least partially defines stimulation therapy, based on the value of the ECAP signal; and responsive to determining that the value of the characteristic of the ECAP signal is outside of the expected range, disable the closed-loop policy.   

This language is indefinite in that it is unclear, based on the claim language, when the closed loop policy is executed and when it is disabled.  It is suggested that the language is amended to read something similar to: 
determine whether a value of a characteristic of the ECAP signal is inside of or outside of an expected range; execute a closed loop policy when the characteristic of the ECAP signal is inside of the expected range, wherein the closed loop policy adjusts a value of a parameter that at least partially defines stimulation therapy, based on the value of the ECAP signal; and responsive to determining that the value of the characteristic of the ECAP signal is outside of the expected range, disable the closed-loop policy. 

The remainder of the claims are also rejected in that they depend from previously rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Single et al. US 2021/0379383.
Regarding claims 1, 13 and 25:  Single discloses receiving information indicative of a sensed evoked compound action potential (ECAP) signal 801 (figure 8, and abstract); determining a value of a characteristic of the ECAP signal based on the information (paragraph 0070 “intensity” of the ECAP), wherein the ECAP signal is elicited by a respective stimulation pulse of a plurality of stimulation pulses (paragraphs 0010 and 0018 and the abstract); executing a closed loop policy that adjusts, based on the value of the characteristic of the ECAP signal, a value of a parameter that at least partially defines stimulation therapy (abstract, paragraphs 0021 and 0058); determining that a value of the characteristic ECAP signal is outside of an expected range (paragraph 0070) and responsive to determining that the value of the characteristic ECAP is outside of the expected range, disabling the closed loop policy (paragraph s0072-0079 and 0084).
Regarding claims 12 and 24: Single discloses controlling the stimulation generation circuitry to deliver electrical stimulation therapy according to the closed loop policy (abstract and paragraph 0058).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792